Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims filed on 09/23/2022 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claims 1-16 in the Reply filed on 09/23/2022 is acknowledged.  By way of applicant’s election, claims 17-20 have been withdrawn from further consideration. Therefore, claims 1-16 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 are rejected under 35 USC 103 as being obvious over Ioannides (WO2002/015860A1, IDS of 11/21/2021) in view of MakingCosmetics ([retrieved form on-line website: https://www.makingcosmetics.us/certificate-of-analysis/coa-vitamin-c-l-ascorbic-acid.pdf, last visit 2022-11-04]).
Specifically, claims 1-9 and 11-16 are rejected by Ioannides; and
Claim 10 is rejected by Ioannides in view of Making Cosmetics. 

Applicant claims including the below claim 1 filed on 09/23/2022:

    PNG
    media_image1.png
    246
    822
    media_image1.png
    Greyscale


For examination purpose, the term “universal activator serum’ refers topically acceptable carrier in light of the specification (see [0048] of instant publication) and thus the Examiner interprets it as “any topically acceptable carrier” including exemplified universal activator serum. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Ioannides teaches topical reverse aging products containing antioxidants and more specifically vitamin C (=ascorbic acid) composition in a vehicle (= carrier) such as lotions, creams, solution, serum, gels to minimize the degradation of vitamin C and maximize efficacy (abstract) wherein the vitamin C is cosmetically/pharmaceutically acceptable and preferably added to and blended usually by shaking the container gently into a tissue compatible carrier such as serum (page 17, lines 10-22), the ascorbic acid or vitamin C is white odorless crystalline solid which reads on the claimed powder complex containing vitamin C (page 8, second para.), the composition comprises effective amount of ascorbic acid in an amount of about 1-20% (page 17, line 14) or 0.1 to 99.9%, preferably 10-15% (page 18, lines 6-16) which is within or overlaps the instant range of 0.25 to 10% (instant claims 1 (in part), 5, 9 and 16), and the carrier in an amount of 0.1 to 99.9%, preferably about 50 to about 75% (page 25, lines 19-25) and thus the ratio of vitamin C to carrier would or could be 1:2 (instant claim 3); and vitamin C is provided separately packaged to maintain stability because separate packaging reduces the potential risk that the ascorbic acid will degrade, become instable, loss of potency or change of color (e.g., page 16, second para. and page 18, second para.) which reads on the claimed stable prior to combined with universal activator serum (instant claim 4); the composition further comprises solvents, moisturizers, serum, humectants, viscosity control agent, pH buffers, preservatives, etc. (claim 13 of prior art) (instant claims 6-8) where in one embodiment, ascorbic acid-containing composition further comprises methylsulfonylmethan (MSM) as anti-inflammatory (=preservatives) (e.g., claim 12 of prior art) (instant claim 7); in another embodiment, a kit provided with a first composition comprising vitamin C and a second composition comprising carrier such as serum and moisturizing agent (instant claim 8) wherein the first and second compositions are combined at or near the time of use by the consumer and periodically applied to skin until said combined compositions are total consumed (claim 13 of prior art) and vitamin C is preferably added to and blended usually by shaking the container gently into a tissue compatible carrier such as serum (page 17, lines 10-22) (instant claims 11 and 13); the combined composition is applied to skin surface (claims 13 and 21 of prior art)(instant claim 12); ascorbic acid is dissolved within the carrier for topical skin application (instant claim 14); and the composition has a pH of 3.4 to 3.7 which is within the instant range of pH 3.5 to 7.0 (instant claim 15).   
However, Ioannides does not expressly teach viscosity of composition of instant claim 1, viscosity of universal activator serum of instant claim 2, and bulk density of powder complex of instant claim 10. 
MakingCosmetics teaches that ascorbic acid for cosmetic use has a bulk density of 0.40 to 0.90 g/ml which is within the claimed range of +/- 10% of 0.51 g/ml (instant claim 10). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ioannides is that Ioannides does not expressly teach the exact ranges of active component and its ratio with carrier.
2. The difference between the instant application and Ioannides is that Ioannides does not expressly teach bulk density of powder complex of instant claim 10. The deficiency is cured by MakingCosmetics. 
3. The difference between the instant application and Ioannides is that Ioannides does not expressly teach viscosity of composition of instant claim 1 and viscosity of universal activator serum of instant claim 2. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Even if the prior art does not expressly exact ratio of 1:2, it would be optimized or adjusted depending on the intended purpose (e.g., desired cosmetic/therapeutic effects and stability of vitamin C) from the standpoint of ordinary artisan’s skill and knowledge. 
 2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the bulk density of ascorbic acid powder of Ioannides to fit cosmetic use as taught by MakingCosmetics and such definition would have yielded no more than predictable results from well-known bulk density of ascorbic acid powder for e.g., cosmetic use. 
3. It would have been obvious or non-inventive to one of the skilled in the art before the effective filing date of the claimed invention to optimize viscosities of composition and serum with ranges of instant claims 1-2 because such ranges would be varied or adjusted depending on the formulation type (e.g., solid, semisolid, liquid, gel, etc.), moisture content, ingredients properties and their amounts, etc., in the absence of criticality of the claimed ranges. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613